DETAILED ACTION
Terminal Disclaimer
No terminal disclaimer is received.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10237900. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claim 1 of the current application
A system for management of a plurality of devices associated with emergency 
one or more computer processors; 
one or more computer readable storage media; 
one or more sensors for collecting information from the ambient environment surrounding each said node; 
a wireless transceiver; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to automatically connect to all other nodes for which a wireless signal is available; 
program instructions to periodically determine a position of each node; 

program instructions to employ the position of each node to define the position of each node relative to other nodes; and program instructions to coordinate the activity of nodes according to their relative position.

A system for management of a plurality of devices associated with emergency 
one or more computer processors; 
one or more computer readable storage media; 
one or more sensors for collecting information from the ambient environment surrounding each said node; 
a wireless transceiver; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to automatically connect to all other nodes for which a wireless signal is available; 
program instructions to periodically determine a position of each node; 

program instructions to employ the position of each node to define the position of each node relative to other nodes; and program instructions to coordinate the activity of nodes according to relative position of the nodes, 
wherein said at least one of said devices is a motor vehicle having at least one of a multifunction visual warning device and a multifunction audio warning device, and said program instructions comprise: program instructions to establish the position of said motor vehicle; and program instructions to operate said multifunction visual warning device or said multifunction audio device according to the position of said motor vehicle, and wherein said motor vehicle comprises a plurality of motor vehicles, each of said plurality of motor vehicles including 

A roadside operations safety system comprising: 
a plurality of nodes connected by means of a wireless mesh network, each said node comprising: a computer processor; 
a computer readable storage media; 
a position sensor to establish a position of each node; 
a wireless transceiver; and 
program instructions stored on the computer readable storage media for execution by said computer processor, the program instructions comprising: 

program instructions to periodically determine a position of each node; program instructions for each node to periodically transmit information corresponding to its position; 
program instructions to employ the position of each node to define the position of each node relative to other nodes.

A roadside operations safety system comprising: 
a plurality of nodes connected by means of a wireless mesh network, each said node comprising: a computer processor; 
a computer readable storage media; 
a position sensor to establish a position of each node; 
a wireless transceiver; and 
program instructions stored on the computer readable storage media for execution by said computer processor, the program instructions comprising: 

program instructions to periodically determine a position of each node; program instructions for each node to periodically transmit information corresponding to its position; 
program instructions to employ the position of each node to define the position of each node relative to other nodes, 
wherein said plurality of nodes includes a plurality of motor vehicles, each motor vehicle equipped with a multifunction warning signal device, said program instructions comprising: program instructions to coordinate operation of the multifunction warning signal devices of said plurality of motor vehicles according to a position of each said motor vehicle relative to the other of said plurality of motor vehicles.

A method for operating devices in a network including at least one emergency vehicle having a multi-function visual warning device or a multifunction audio warning device, said method comprising: 
establishing a wireless network between said devices without human intervention, including said at least one emergency vehicle; 
transmitting data over said network; 
processing said data to determine the position of each device relative to the other of said devices, including said at least one emergency vehicle; and 
operating at least one of said devices according to the position of said at least one device relative to the other of said devices.
Claim 14 of the Patent 10237900
A method for operating devices in a network including at least one emergency vehicle having a multi-function visual warning device or a multifunction audio warning device, said method comprising: 
establishing a wireless network between said devices without human intervention, including said at least one emergency vehicle; 
transmitting data over said network; 
processing said data to determine the position of each device relative to the other of said devices, including said at least one emergency vehicle; 
operating at least one of said devices according to the position of said at least one device relative to the other of said devices; 
transmitting data between said at least one emergency vehicle and at least one standalone device physically separated from said at least one emergency vehicle, 



The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claims 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10244564. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.

A warning system for multiple emergency vehicles comprising: 
a first warning device for an associated emergency vehicle having a plurality of warning functions controlled by a control module comprising a controller and including a processor which communicates with a transceiver; 

a second warning device for an associated emergency vehicle having a plurality of warning functions controlled by a control module comprising a controller and including a processor which communicates with a transceiver; 

wherein said first and second warning device transceivers function as nodes in a wireless mesh network and said processors process data from said transceivers to indicate the relative positions and speeds of said associated 

A warning system for multiple emergency vehicles comprising: 
a first warning device for an associated emergency vehicle having a first plurality of warning functions controlled by a first control module comprising a first controller and including a first processor which communicates with a first transceiver; 
a second warning device for an associated emergency vehicle having a second plurality of warning functions controlled by a second control module comprising a second controller and including a second processor which communicates with a second transceiver; 
wherein the transceivers of the first and second warning device function as nodes in a wireless mesh network and said processors process data from said transceivers to indicate the relative positions and speeds of said associated 



The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claims 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10548173. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claim 17 of the current application
A warning system for multiple emergency vehicles comprising: 


a first warning device for an associated emergency vehicle having a plurality of warning functions controlled by a control module comprising a controller and including a processor which communicates with a transceiver; 


a second warning device for an associated emergency vehicle having a plurality of warning functions controlled by a control module comprising a controller and including a processor which communicates with a transceiver; 


wherein said first and second warning device transceivers function as nodes in a wireless mesh network and said processors process data from said transceivers to indicate the relative positions and speeds of said associated 

A system for managing a plurality of warning devices associated with emergency vehicles, comprising: 

a first warning device for a first emergency vehicle having a first plurality of warning functions controlled by a first controller, the first controller communicating over a wireless network via a first transceiver; a first sensor providing a position of the first emergency vehicle; 
a second warning device for a second emergency vehicle having a second plurality of warning functions controlled by a second controller, the second controller communicating over the wireless network via a second transceiver; a second sensor providing a position of the second emergency vehicle; 
wherein the first and second transceivers communicate data with one another via the wireless network to indicate relative positions of the first and second emergency vehicles, and each of the first and second controllers controls a 


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Allowable Subject Matter
Claims 1-2, 4-12, 14-19, 21-25 and 27-30 can be allowable when overcoming the Double Patenting rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        7/12/21